                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LESEY FAY, et al.,

               Plaintiffs,

       v.                                                    Civ. No. 17-1054 MV/SCY

THE HARTFORD INSURANCE
COMPANY, et al.,

               Defendants.

      MEMORANDUM OPINION AND ORDER GRANTING LEAVE TO AMEND
                           COMPLAINT

       THIS MATTER comes before the Court on Plaintiffs’ Motion For Leave To File

Amended Complaint, filed May 8, 2018. Doc. 20. Defendant Sentinel Insurance Company

(Sentinel) filed a response in opposition on June 1, 2018. Doc. 22. Plaintiffs filed a reply on

June 15, 2018. Doc. 24. The Court orders that Plaintiffs’ Motion be GRANTED for the reasons

explained below.

                                         I. Background

       On June 23, 2017, Plaintiffs filed the present lawsuit in state court bringing claims for

breach of fiduciary duty, breach of contract, and bad faith. Doc. 1-1 at 2-3.1 According to

Plaintiffs, they operated a business in Taos, New Mexico called Graham’s Grille. Doc. 1-1 at 5.

Due to “difficulties with the municipal sewer system that served the restaurant, the business was

forced to close in September 2013.” Doc. 1-1 at 7. Plaintiffs had purchased “Business

Interruption insurance” from Defendants for the restaurant in 2006, so they made a claim for

damages due to being forced to shut down. Doc. 1-1 at 6-7. As of the date of the filing of the



1
 Throughout this opinion, the Court uses the page numbers generated in the headers of filed
documents by the CM-ECF system.
lawsuit, Defendants had neither paid nor denied the claim. Doc. 1-1 at 7.

       On July 30, 2017, also in state court, Plaintiffs filed a First Amended Complaint,

asserting claims for Breach of Contract, Insurance Bad Faith, Violation of Insurance Code,

Violation of Unfair Practices Act, and Punitive Damages. Doc. 1-1 at 5-10. Defendant Sentinel

represents that it was served on September 27, 2017. Doc. 1 at 9. On October 20, 2017, Sentinel

removed this case to federal court, alleging the existence of subject matter jurisdiction based on

diversity of citizenship due to the fraudulent joinder of the sole defendant who is a citizen of

New Mexico—Craig Beaudry, who allegedly sold the insurance policy in question. Doc. 1 at 3-

5. Plaintiffs did not file a motion to remand.

       Sentinel filed a motion to dismiss on November 10, 2017. Doc. 6. In that motion, Sentinel

argued that Plaintiffs’ claim for lost business income is excluded by the applicable insurance

policy and, furthermore, is untimely. Id. Also on November 10, Defendant Hartford Financial

Services Group (HFSG) moved to dismiss all claims against it for lack of personal jurisdiction.

Doc. 7. Plaintiffs did not oppose that motion. Doc. 13.

       On May 8, 2018, Plaintiffs moved for leave to file a Second Amended Complaint. Doc.

20. Plaintiffs wish to add more detail to their factual allegations regarding the defects with the

Taos municipal sewer system, and regarding Plaintiffs’ claim against Defendant Beaudry. Doc.

20 at 2.2 Defendant Sentinel filed an opposition, arguing that the proposed amendment about the

sewer system would be futile because the Second Amended Complaint would still fail to state a

claim against Sentinel. Doc. 22. No other defendant filed a response.




2
 Despite the fact that the Plaintiffs did not oppose the dismissal of HFSG, Doc. 13, the proposed
Second Amended Complaint still purports to bring claims against it. Doc. 20-1 at 1, 3.


                                                  2
                                          II. Jurisdiction

       Because the Court always has a sua sponte duty to ensure it has subject-matter

jurisdiction, the Court carefully examined the Notice of Removal filed Defendants filed. See

Image Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006)

(“Federal courts have an independent obligation to determine whether subject-matter jurisdiction

exists, even in the absence of a challenge from any party . . . .”).

       As set forth above, the Notice of Removal contends that Defendant Beaudry was

fraudulently joined. The Court does not necessarily agree. “‘The defendant seeking removal

bears a heavy burden of proving fraudulent joinder, and all factual and legal issues must be

resolved in favor of the plaintiff.’” Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir. 2013)

(quoting Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir. 1998)). To succeed on

fraudulent joinder, removing defendants must clear a “high hurdle.” Id. at 989. The question of

fraudulent joinder is not to be confused with whether “plaintiffs have stated a valid claim”

against the allegedly fraudulently joined parties. Id. In sum, the argument that “conclusory

allegations” against Defendant Beaudry should be disregarded simply will not satisfy this

standard. Cf. Doc. 1 at 5. Statute-of-limitations arguments, if they are factually complicated, will

likewise fail to satisfy this standard. See, e.g., Riverdale Baptist Church v. Certainteed Corp.,

349 F. Supp. 2d 943, 950 (D. Md. 2004).

       Nonetheless, even if Defendant Beaudry is not fraudulently joined, the Notice of

Removal does adequately allege facts supporting the Court’s original jurisdiction, pursuant to the

alienage provision of 28 U.S.C. § 1332(a)(2) and a sufficient amount in controversy. See Doc. 1

at 2-3 (Plaintiffs are citizens of Mexico; Defendants are citizens of Connecticut, Arizona, New

Mexico, and Delaware). To be sure, the First Amended Complaint alleges that Plaintiffs are




                                                   3
residents of Mexico. First Am. Compl. ¶ 1. But “[a]n individual’s residence is not equivalent to

his domicile and it is domicile that is relevant for determining citizenship.” Siloam Springs

Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). Plaintiffs should

promptly inform the Court if the Notice of Removal’s allegations are incorrect.

        Since original jurisdiction is established by the allegations in the Notice of Removal, the

Court may not sua sponte remand to state court. Feichko v. Denver & Rio Grande W. R. Co., 213

F.3d 586, 591 (10th Cir. 2000) (“[R]emoval in violation of a statutory provision does not deprive

a federal district court of subject matter jurisdiction so long as the court would have had original

jurisdiction over the case had it been filed there in the first instance.”). To the extent there are

any procedural or statutory defects in removal due to Defendants’ potentially incorrect fraudulent

joinder assertions, Plaintiffs have waived them by failing to move to remand the case to state

court within 30 days. 28 U.S.C. § 1447(c). Sua sponte remand to state court would therefore be

inappropriate. City of Albuquerque v. Soto Enters., Inc., 864 F.3d 1089, 1093 (10th Cir. 2017).

The Court will proceed to the merits of Plaintiffs’ Motion.

                                           III. Discussion

        Federal Rule of Civil Procedure 15 permits a plaintiff to amend a complaint as of right

within 21 days after serving it or 21 days after service of a Rule 12(b) motion. Fed. R. Civ. P.

15(a)(1). “In all other cases, a party may amend its pleading only with the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Plaintiffs here have already

amended their complaint once as a matter of right and so must now seek leave of court. Id.3


3
  The First Amended Complaint was filed in state court, but after removal, “the Court is to treat
all pleadings filed in state court as if they were filed in federal court.” Van Leeuwen v. SIB
Mortg. Corp., No. 2:10-CV-730-TS, 2011 WL 13798, at *2 (D. Utah Jan. 4, 2011) (unpublished)
(citing Fed. R. Civ. P. 81(c)(2)). “Accordingly, this Court must treat the amendment Plaintiff
made to her original complaint while in state court as the single ‘matter of course’ amendment


                                                   4
       Sentinel argues that Plaintiffs should not get a third bite at the apple, having failed to

state viable claims in their first two complaints. Doc. 20 at 1. The Court does not necessarily

agree that Plaintiffs are precluded from amending simply because they have amended previously.

“The court should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.

15(a)(2). “[T]his mandate is to be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962). “In the

absence of any apparent or declared reason—such as undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.,” leave should be granted. Id.

       Sentinel argues that the proposed amendment would be futile. Doc. 20 at 2. “A proposed

amendment is futile if the complaint, as amended, would be subject to dismissal.” Gohier v.

Enright, 186 F.3d 1216, 1218 (10th Cir. 1999). Therefore, “[t]he futility question is functionally

equivalent to the question whether a complaint may be dismissed for failure to state a claim

. . . .” Id. Sentinel argues that the proposed amendment does not cure the identified defects in the

First Amended Complaint: coverage would still be excluded under the policy language; the

lawsuit would still be untimely; and the Unfair Practices Act (UPA) claim would still be subject

to dismissal. Id. at 2-5. The Court disagrees that the Second Amended Complaint would be

subject to dismissal on these grounds, and so orders that the amendment be permitted.

       A. Without More Facts, the Court Cannot Agree with Sentinel that There Is No
          Insurance Coverage Under The Policy.

       The proposed Second Amended Complaint contains the following allegations pertaining

to the closure of Plaintiffs’ business:



permitted under Rule 15.” Cwiak v. City of Phx., No. CV09-1858-PHX-MHM, 2010 WL
1742531, at *2 (D. Ariz. Apr. 29, 2010) (unpublished).


                                                  5
       11. During the entirety of the existence and operation of the restaurant, the
       restaurant had difficulties with the municipal sewer system that served the
       restaurant. The difficulties were because the sewer pipes owned by the Town
       of Taos and leading to the Plaintiffs’ business were old, were probably clay
       pipes, were collapsed, were clogged with rocks and roots and the Town of
       Taos refused to replace or otherwise repair the sewer pipes.

       12. In or about September 2013 Graham’s Grille was forced to close for business
       as a result to of the defects in the municipal sewer system.

Doc. 20-1 at 2-3 (emphasis in original, to demonstrate the differences between the First

Amended Complaint and the proposed Second Amended Complaint).

       Sentinel asserts that there is no coverage under its insurance policy given these facts.

Doc. 22 at 2-3; see also Doc. 6 at 2-4 (motion to dismiss). Because the insurance policy language

is “referred to by the complaint and [is] integral and central to the plaintiff’s claim,” the Court

may rely upon it without converting the present motion into a motion for summary judgment. See

New Mem’l Assocs. v. Credit Gen. Ins. Corp., 973 F. Supp. 1027, 1029 (D.N.M. 1997) (relying

on the underlying insurance policy as attached to the response to the motion to dismiss).

       The insurance policy covers “direct physical loss of or physical damage to Covered

Property at the premises described in the Declarations (also called ‘scheduled premises’ in this

policy) caused by or resulting from a Covered Cause of Loss.” Doc. 6-1 at 29. “Business

Income” is a covered loss, if the suspension of business operations is “caused by direct physical

loss of or physical damage to property . . . caused by or resulting from a Covered Cause of

Loss.” Id. at 38. “Covered Causes of Loss” are defined as “RISKS OF DIRECT PHYSICAL

LOSS unless the loss is: a. Excluded in Section B., EXCLUSIONS; or b. Limited in Paragraph

A.4. Limitations; that follow.” Id. at 30. One of the “Section B” exclusions is: “Water that backs

up from a sewer or a drain.” Id. However, the policy also includes a “Restaurant Stretch,” which




                                                  6
specifically adds “Additional Coverage” for “direct physical loss or physical damage to Covered

Property solely caused by water that backs up from a sewer or a drain.” Id. at 92.

       Finally, the policy includes an endorsement entitled “PERILS SPECIFICALLY

EXCLUDED.” Id. at 130. A warning at the top of the page explains: “THIS ENDORSEMENT

CHANGES THE POLICY. PLEASE READ IT CAREFULLY.” Id. The endorsement provides:

       As used herein, “Peril” means a cause of physical loss or damage to property. It
       has this meaning whether or not it is called a “Peril” or a “Cause of Loss” in this
       policy.

       Even if any of the terms of this policy might be construed otherwise, the
       following Perils, as described in Paragraphs A. and B. below, are
       SPECIFICALLY EXCEPTED FROM THIS POLICY. WE DO NOT COVER
       OR INSURE AGAINST LOSS OR DAMAGE DIRECTLY OR INDIRECTLY
       CAUSED BY, RESULTING FROM, CONTRIBUTED TO OR AGGRAVATED
       BY, OR WHICH WOULD NOT HAVE OCCURRED BUT FOR, EITHER OF
       THESE PERILS:

               A. ACTS, ERRORS OR OMISSIONS by you or others in:

               ....

               3. The design, specifications, workmanship, repair, construction, renovation,
               remodeling, grading or compaction of all or any part of the following:

               ....

               b. Roads, water or gas mains, sewers, drainage ditches, levees, dams, or other
               facilities . . . .

Id.

       Plaintiffs argue that the policy materially contradicts itself, rendering coverage

ambiguous in a way that must be construed against the insurer. Doc. 15 at 4-5. This argument

cannot be presently characterized as futile. The policy is indeed difficult to read and does appear

to contain internal contradictions. The exclusion for damage caused by water backed up from the

sewer is hard to reconcile with the subsequent inclusion for the same thing. Compare Doc. 6-1 at




                                                 7
44 and 92. In addition, “Covered Causes of Loss” include all risks of physical loss unless they

are excluded in “Section B” or “Limited in Paragraph A.4.” Id. at 30. The section on “Perils

Specifically Excluded,” however, is located in neither Section B nor Paragraph A.4, but instead

in a seemingly stand-alone attachment that can only be found a hundred pages later in the policy.

Id. at 130.

        Without more information, the Court cannot actually determine whether the policy is

ambiguous. There is no information as to whether all the policies, inclusions, and endorsements

were issued at the same time, or whether (for example) Plaintiffs paid an additional price for any

additional coverage or received a discount for additional exclusions. There is no information as

to whether Plaintiffs were ever made aware that the “Perils Specifically Excluded” modified the

grant of coverage, even though it is not located in Section B or Paragraph A.4 but is instead

found a hundred pages later in a policy that spans a total of 154 pages. Doc. 6-1. As a matter of

law, at this stage of the case, the Court cannot conclude whether it is reasonable to adopt

Sentinel’s interpretation of the policy.

        Sentinel argues that none of these contradictory sections are relevant because coverage

depends on the existence of “direct physical loss of or physical damage to property,” and

Plaintiffs did not submit a claim for direct physical loss or physical damage. Doc. 19 at 4; see

Doc. 15 at 6 (“Plaintiffs are not making a claim for physical damage to the restaurant . . . .”).

While Plaintiffs may not be asking for reimbursement for physical damages, that does not mean

that no physical damage to their restaurant ever took place. If Plaintiffs did suffer physical

damage to their property, they presumably could choose to waive a claim for those repairs but

proceed on their claim for “Business Income,” if the suspension of business operations is

“caused by direct physical loss of or physical damage to property.” Doc. 6-1 at 38. Indeed,




                                                  8
materials submitted by Sentinel demonstrate that Plaintiffs frequently had to pay for a contractor

to come fix their restaurant after sewage backups. Doc. 1-5 at 3.

        The Court does agree with Sentinel that, if the rest of the contract is not found to render it

ambiguous, the endorsement for “Perils Specifically Excepted” does preclude Plaintiffs’ claims

here. It excludes loss that in any way results from “acts, errors or omissions by . . . others in . . .

[t]he design, specifications, workmanship, repair, construction, renovation, remodeling, grading

or compaction of . . . sewers . . . .” Doc. 6-1 at 130. Plaintiffs’ factual allegations in the proposed

Second Amended Complaint fit squarely within this language. Plaintiffs allege that Taos had

“old” sewer pipes (i.e., Taos omitted to renovate or remodel the sewer) that were “probably made

out of clay” (i.e., Taos erred in the design and construction of the sewer) and were “collapsed”

and “clogged with rocks and roots” (i.e., Taos omitted to repair the sewer). As discussed above,

however, it is not clear whether other sections of the policy render the inclusion of this

endorsement ambiguous.

        B. Plaintiffs’ Allegations Sufficiently Establish that Their Claim Is Timely.

        The insurance policy requires that a “legal action” against Sentinel be brought “within 2

years after the date on which the direct physical loss or physical damage occurred.” Doc. 6-1 at

48. Because Plaintiffs went out of business in September 2013, Sentinel argues this suit should

have been brought by September 2015 (almost two years before the June 23, 2017 date on which

Plaintiffs filed their lawsuit). Doc. 22 at 5.

        The limitations period relied on by Sentinel is contractual, rather than statutory. Plaintiffs

argue that a breach of contract by the insured does not relieve the insurer of its own obligations

under the contract. Doc. 24 at 2 (citing Foundation Reserve Ins. Co. v. Esquibel, 1980-NMSC-

019, ¶ 15, 607 P.2d 1150, 1152). In Foundation Reserve, the New Mexico Supreme Court held




                                                   9
that an insurer “must demonstrate substantial prejudice as a result of a material breach of the

insurance policy by the insured before it will be relieved of its obligations under a policy.” 1980-

NMSC-019, ¶ 15. However, that case was not decided in the context of a time-to-sue provision.

As Sentinel points out, other cases in New Mexico have held that time-to-sue provisions are

generally enforceable. Doc. 6 at 4 (citing Young v. Seven Bar Flying Serv., Inc., 1984-NMSC-

069, ¶ 8, 101 N.M. 545, 547). And the New Mexico Supreme Court has specifically found that

“[w]here the insurer raises the affirmative defense of violation of a time-to-sue provision, it need

not show that it was prejudiced by violation of the provision.” Green v. Gen. Acc. Ins. Co. of

Am., 1987-NMSC-111, ¶ 9, 106 N.M. 523, 525.

       The insurer, however, “may be estopped from raising the affirmative defense of a time-

to-sue provision.” Id. “‘Estoppel arises when an individual has been induced by the conduct of

another to do, or forebear from doing, something he would or would not have done but for such

conduct.’” Id. ¶ 10 (quoting Young, 101 N.M. at 547-48). “‘The acts and conduct generally held

to constitute a waiver of a time-to-sue provision are those acts which would lull the insured into

reasonably believing that its claim would be settled without suit.’” Id. (quoting Peoples State

Bank v. Ohio Casualty Ins. Co., 96 N.M. 751, 752-53 (1981)).

       Here, Plaintiffs might possibly be able to show that estoppel should apply. See Doc. 15 at

7; Doc. 24 at 2. The First Amended Complaint alleges that Sentinel failed to timely respond to or

process the claim even though “Plaintiffs maintained contact” with the insurer and “provided

Defendants with all of the information they requested from Plaintiffs.” First Am. Compl. ¶ 20. It

also alleges that “Defendants made false statements to Plaintiffs that they were covered for their

business loss.” Id. ¶ 36. Under New Mexico law, “‘waiver of a time-to-sue provision may be

accomplished by slight acts and circumstances, and must be determined by the facts of the




                                                 10
case.’” Green, 1987-NMSC-111, ¶ 12 (quoting Peoples State Bank, 96 N.M. at 752; alterations

omitted). An estoppel argument would therefore require much more factual development in order

to adjudicate it. The Court does not adopt Sentinel’s argument regarding the limitations provision

at this time.

        C. The Allegations Against Defendant Beaudry May Be Amended.

        The proposed Second Amended Complaint contains additional allegations concerning

Defendant Beaudry’s alleged UPA violation. See Doc. 20-1 at 5. Sentinel argues that the

proposed amendments to the UPA claim would be futile. Doc. 22 at 4-5. But both Sentinel and

Plaintiffs agree that the additional language proposed with respect to the UPA claim is not

directed to Sentinel. Doc. 22 at 4 (“the Unfair Trade Practices Act claim in Plaintiffs’ amended

complaint was not directed to Sentinel; none of the factual allegations concerned it.”); Doc. 24 at

2 (“The Unfair Trade Practices Claim (Count IV) is an alternate count directed against Defendant

Beaudry . . . .”).

        Defendant Sentinel has no basis to object to a proposed amendment concerning

Defendant Beaudry. Defendant Beaudry has not been served, entered an appearance, or moved to

dismiss any claims against him.4 Thus, the Court orders that Plaintiffs may file an amended

complaint that includes additional allegations that pertain to Defendant Beaudry.

                                         IV. Conclusion

        For the above stated reasons, Plaintiffs’ Motion For Leave To File Amended Complaint

is GRANTED. Plaintiffs shall file a Second Amended Complaint within 10 days of the date of



4
 The parties agree that Defendant Beaudry has not been served. Doc. 22 at 1 n.1; Doc. 24 at 2.
Plaintiffs’ time for serving Defendant Beaudry has long since expired. Fed. R. Civ. P. 4(m). The
Court issues a concurrent Order to Show Cause under Rule 4(m).




                                                11
this Order. The filing of the Second Amended Complaint will moot Sentinel’s pending motion to

dismiss the First Amended Complaint (Doc. 6),5 and the Court directs Sentinel to file a notice

withdrawing that motion after the Second Amended Complaint is filed. If Sentinel wishes to

move to dismiss the Second Amended Complaint, it shall file a new motion within the time

frame permitted by Federal Rule of Civil Procedure 15(a)(3).




                                             _____________________________________
                                             STEVEN C. YARBROUGH
                                             United States Magistrate Judge




5
 See Baca v. Quick Bail Bond & Tax Serv., No. CV 18-16 JCH/GBW, 2018 WL 3862744, at *1
(D.N.M. Aug. 14, 2018) (unpublished).


                                               12
